           Case: 17-1162, Document: 58-1, Filed: 07/26/2018                    Page 1 of 1




                      U.S. Bankruptcy Appellate Panel
                             of the Ninth Circuit
                         125 South Grand Avenue, Pasadena, California 91105
                            Appeals from Central California (626) 229-7220
                             Appeals from all other Districts (626) 229-7225



 TO:        Clerk, United States Bankruptcy Court for the District of Arizona
 RE:        PHOENIX HELIPARTS INC.
 CA No(s).: 18-60030 and 18-60031
 BAP No.:         AZ-17-1162-BLKu
 Bkcy Court No.: 15-12003-DPC
 Adv No.:         16-00331-DPC

 The judgment of this Panel entered on 05/07/2018 was appealed to the United States Court of
 Appeals for the Ninth Circuit.

 Attached is a copy of the mandate of the Court of Appeals received on 07/26/2018.

 The Court of Appeals DISMISSED the appeals of the BAP decision.

 Susan M Spraul, BAP Clerk

 By: Cecil Lizandro Silva, Deputy Clerk
 Date: July 26, 2018




Case 2:16-ap-00331-DPC        Doc 181 Filed 02/20/19 Entered 02/20/19 13:53:36               Desc
                               Main Document    Page 1 of 3
            Case:
            Case: 17-1162,
                  18-60030,Document:
                            07/26/2018,
                                     58-2,
                                        ID: 10956292,
                                             Filed: 07/26/2018
                                                        DktEntry: 7,Page
                                                                     Page11ofof22



                         UNITED STATES COURT OF APPEALS                      FILED
                                   FOR THE NINTH CIRCUIT                      JUL 26 2018
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
 In re: PHOENIX HELIPARTS, INC.,                      No.   18-60030

                    Debtor.                           BAP No. 17-1162

 ------------------------------
                                                      ORDER
 PHOENIX HELIPARTS, INC.
 LIQUIDATION TRUST,

                    Appellant,

   v.

 ROBERT REISH; et al.,

                    Appellees.


 In re: PHOENIX HELIPARTS, INC.,                      No.   18-60031

                    Debtor.                           BAP No. 17-1162

 ------------------------------

 ROBERT REISH; et al.,

                    Appellants,

   v.

 PHOENIX HELIPARTS, INC.
 LIQUIDATION TRUST,

                    Appellee.



 SLL/MOATT
Case 2:16-ap-00331-DPC            Doc 181 Filed 02/20/19 Entered 02/20/19 13:53:36    Desc
                                   Main Document    Page 2 of 3
          Case:
          Case: 17-1162,
                18-60030,Document:
                          07/26/2018,
                                   58-2,
                                      ID: 10956292,
                                           Filed: 07/26/2018
                                                      DktEntry: 7,Page
                                                                   Page22ofof22



       The joint motion for voluntary dismissal of this appeal and cross appeal

 (Docket Entry No. 6 in No. 18-60030, No. 5 in 18-60031) is granted. See Fed. R.

 App. P. 42(b). Pursuant to the parties’ stipulation, the parties shall bear their own

 costs. These appeals are dismissed.

       This order served on the Bankruptcy Appellate Panel shall act as and for the

 mandate of this court.


                                                   FOR THE COURT:

                                                   MOLLY C. DWYER
                                                   CLERK OF COURT


                                                   By: Susan Landsittel
                                                   Deputy Clerk
                                                   Ninth Circuit Rule 27-7




 SLL/MOATT                                 2                                      18-60030
Case 2:16-ap-00331-DPC     Doc 181 Filed 02/20/19 Entered 02/20/19 13:53:36          Desc
                            Main Document    Page 3 of 3
